Citation Nr: 1130373	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating (evaluation) for ruptured right eardrum (right ear disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1943 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a 
December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection for right ear disability and assigned an initial noncompensable rating.

The Veteran requested a Board personal hearing in March 2010.  Because the Veteran withdrew the hearing request in March 2011, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right ear ruptured eardrum disability is evaluated at the maximum noncompensable (0 percent) evaluation under Diagnostic Code 6211.


CONCLUSION OF LAW

A compensable rating is not warranted for the Veteran's right ear ruptured eardrum disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.31, 4.87, Diagnostic Code 6211 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for ruptured right eardrum.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in November 2008 and April 2010.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Initial Rating for Right Ear Disability

The Veteran was granted service connection and a noncompensable rating for ruptured right eardrum, effective February 29, 2008, in the December 2008 rating decision on appeal.  (The Veteran is separately rated for service-connected hearing loss and tinnitus, so those hearing-related disabilities and related symptoms are not part of the initial rating for ruptured right eardrum.)

The Board notes that this disability was initially evaluated as noncompensable (0 percent) under Diagnostic Code  (DC) 6211, which provides a schedular maximum noncompensable (0 percent) rating for perforation of the tympanic membrane.  
38 C.F.R. § 4.87.  In the November 2008 VA audiological examination, the Veteran reported constant tinnitus and trouble hearing.  He did not have any balance or facial complaints.  On examination the Veteran had a tympanosclerotic right eardrum, but there was no perforation.  The tympanosclerosis was evidence of a previously healed tympanic membrane perforation.  The diagnosis was right sclerotic tympanic membrane indicating past perforation.  In April 2010, on VA audiological examination, the VA examiner reported the left and right auricles were within normal limits and the left and right external ears were with normal limits.  As the Veteran is receiving the maximum available evaluation under 
DC 6211, a higher rating is not warranted for this disability.  

Additionally, evaluation of this disability under other diagnostic criteria is not warranted.  The other DCs for non-hearing loss ear disabilities, which provide a compensable rating, do not apply because the Veteran does not have otosclerosis (DC 6201); a peripheral vestibular disorder (DC 6204); Meniere's syndrome (DC 6205); loss of auricle (DC 6207); malignant neoplasms of the ear (DC 6209); or benign neoplasms of the ear (DC 6209).  See 38 C.F.R. § 4.87; see also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Also, while the Veteran has reported constant tinnitus and hearing loss bilaterally, the Board observes that the Veteran has already been awarded separate compensable ratings for tinnitus and hearing loss, and further compensation for this same symptomatology under other DCs is prohibited.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then a claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected right ear disability.  The service-connected right ear disability rating criteria specifically provide for ratings based on the presence of residuals of a ruptured ear drum.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected ruptured right eardrum disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial compensable rating for ruptured right eardrum disability is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


